Citation Nr: 1533220	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-08 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to August 9, 2011, for the assignment of a 40 percent disability evaluation for degenerative disc disease (DDD), L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 20, 2014, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

However, the adjudication of the Veteran's overall low back DDD issue has been ongoing since the Veteran's December 2008 increased rating claim.  An April 2009 rating decision continued the Veteran a 20 percent disability rating for his low back, and a February 2014 rating decision increased the Veteran's low back DDD disability rating to 40 percent effective August 2011.  Immediately the Veteran requested the 40 percent rating be made effective back to the date of his December 2008 increased rating claim, and in May 2014 the RO issued the aforementioned rating decision that is the subject of this appeal.  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record indicates that the Veteran has not indicated that he is unemployable due to his DDD, and no evidence of the record for the time period under appeal suggests the Veteran is unemployable.  Consequently there is no claim for TDIU currently in appellate status before the Board.


FINDINGS OF FACT

Prior to August 9, 2011, the Veteran's DDD of the thoracolumbar spine has not been manifest by forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past twelve months.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 9, 2011, for the grant of a 40 percent evaluation for DDD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, the Secretary is required to inform the appellant of the information and evidence not of record that (1) is necessary to substantiate the claim, (2) the Secretary will seek to obtain, if any, and (3) the appellant is expected to provide, if any.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concerning the issue of an earlier effective date for the assignment of a 40 percent evaluation for DDD, this is a "downstream" issue, as it stems from an increased rating and the current appeal arises from the Veteran's disagreement with the effective date assigned. 

In cases where service connection or an increased evaluation has been granted and the evaluation and effective date have been assigned, the underlying claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's claim for an earlier effective date was appealed directly from the rating decision which awarded the 40 percent evaluation for DDD, no further action under section 5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2);  Harper v. Brown, 10 Vet. App. 125 (1997).  The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper at 126; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (2014).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA, or evidence from a private physician, will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id. 

The Veteran argues that he is entitled to an effective date equivalent to the date he originally requested an increased DDD rating, December 17, 2008.  After the Veteran's DDD increased rating claim the RO issued a rating decision continuing his 20 percent disability rating in April 2009.  In June 2009 the Veteran filed a notice of disagreement.  In February 2010 the RO issued a statement of the case on the Veteran's DDD increased rating claim and the Veteran submitted a statement to the RO saying he had new evidence and would not waive RO original jurisdiction over that evidence.  

In February 2014, after significant evidentiary development, the RO issued another statement of the case regarding the Veteran's increased rating claim, and simultaneously issued a rating decision granting the Veteran a 40 percent DDD disability rating effective August 9, 2011, and an additional statement of the case denying the Veteran a 60 percent DDD disability rating.  Soon thereafter the Veteran clarified he was not seeking an increased DDD rating to 60 percent.  However, in response to the February 2014 rating decision granting the August 9, 2011 effective date, the Veteran submitted a NOD requesting an earlier effective date.  In May 2014 the RO issued another rating decision denying the Veteran an earlier effective date for his increased 40 percent DDD disability rating.  In August and September 2014 the Veteran submitted notice of disagreements with the effective date decisions, and in October 2014 the RO issued a statement of the case regarding the Veteran's earlier effective date claim.  The Veteran filed a VA Form 9 in January 2015.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Regarding musculoskeletal system ratings generally, raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination, and 38 C.F.R. § 4.59 provides that consideration be given to painful motion.

The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court of Appeals for Veterans Claims (CAVC), then called the Court of Veterans Appeals, in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

It is very important to note that these criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine." Id.; 68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Disability Code 5243, intervertebral disc syndrome, is rated under the general rating formula discussed above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  For a 40 percent rating based on incapacitating episodes they must have a total duration of at least four weeks, but less than six weeks, during the past twelve months.

It is the defined and reliably applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  
	
The Veteran has submitted multiple statements regarding why he believes he is entitled to an effective date earlier than August 9, 2011.  In his VA Form 9 the Veteran states the RO used the incorrect effective date because of confusion surrounding what the Veteran's actual date of claim was.  However, in a September 2014 statement in support of claim the Veteran referenced a February 10, 2011, representative letter which argued that a 40 percent evaluation should be assigned under DC 5243 because pain impacts the Veteran's range of motion starting at 25 degrees, citing as evidence 38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59 and Deluca v. Brown, 8 Veteran. App. 202 (1995).   

The Board will first address the arguments advanced by the Veteran.  

First, regarding confusion surrounding the Veteran's actual date of claim, the Board can find no evidence of confusion in the record.  In the October 2014 statement of the case the RO stated that they received the Veteran's request for an increased DDD evaluation on December 17, 2008.  Therefore, it is clear from the record that the RO has the proper date of claim in order to assign the proper date in accordance with the law.  See 38 U.S.C.A. § 5110(b)(2); Harper at 126; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

Second, the Veteran has not made any arguments or presented any evidence regarding incidents of incapacitating episodes of any duration.  Therefore, the Board finds that a higher 40 percent rating based on incapacitating episodes is not for application.  

Third, regarding the Veteran's argument that a 40 percent rating should be assigned with an earlier effective date because pain impacted the Veteran's range of motion starting at 25 degrees, the Board can only state that this is not the law.  As stated above, the criteria of DC 5243 are to be applied irrespective of whether there are symptoms such as pain.  38 C.F.R. § 4.71a; 68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).  

With those arguments addressed, the Board is left to consider any evidence not considered by the RO in determining the Veteran's current August 9, 2011 effective date.  The Board has reviewed the Veteran's entire medical record, with specific emphasis on the time period one year before the Veteran's increased rating claim, and the present.  The Board can find no evidence of the Veteran having a disability greater than 20 percent prior August 9, 2011, whether based on the general rating formula for diseases and injuries of the spine, or under the incapacitating episodes standard.  As numerous rating decisions and statements of the case by the RO have stated and reviewed, the March 2009 VA examination showed the Veteran with thoracolumbar spine forward flexion of 45 degrees, and the January 2010 VA examination showed the Veteran with forward flexion of 40 degrees (and a combined range of motion of 107 degrees).  Both examinations are squarely within the 20 percent DDD disability rating.  The Veteran was examined again on August 9, 2011, at which time his thoracolumbar range of motion was 30 degrees, placing his disability, at that time, within the 40 percent disability rating.  

To be clear, the Veteran filed his increased rating claim on December 17, 2008.  The Veteran's increase in disability occurred on August 9, 2011, which is not within one year prior to the claim.  Instead, the increase occurred after the date of claim, and therefore the effective date is the date of increase.   38 U.S.C.A. § 5110(b)(2); Harper at 126; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

Thus, under the law, entitlement to an effective date earlier than August 9, 2011, for the assignment of a 40 percent disability evaluation for DDD is not warranted.  


ORDER

Entitlement to an effective date prior to August 9, 2011, for the assignment of a 40 percent disability evaluation for DDD, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


